                                                                      1
     J41TILKC - REDACTED

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    JENIECE ILKOWITZ and ADAM
     ILKOWITZ,
4
                     Plaintiffs,
5
                v.                             17 CV 773 (PGG)(OTW)
6
     MICHAEL DURAND, et al.,
7
                     Defendants.
8
     ------------------------------x
9                                              New York, N.Y.
                                               April 1, 2019
10                                             6:00 p.m.

11   Before:

12                          HON. ONA T. WANG,

13                                             Magistrate Judge

14                               APPEARANCES

15   MESSNER REEVES
          Attorneys for Plaintiffs
16   BY: ABIGAIL NITKA
          LENA BRINJIKJI
17
     McGIVNEY & KLUGER
18        Attorneys for Defendant Michael Durand
     BY: RICHARD LEFF
19
     LAW OFFICES OF GERALD NEAL SWARTZ
20        Attorneys for Defendant Houlihan Lawrence, Inc.
     BY: JEFFREY BRIEM
21
     ALSO PRESENT:   ADAM ILKOWITZ
22                   MICHAEL DURAND
                     MARLENE ZARFES
23                   JANE CARMODY
                     JAMES DOHERTY, CHUBB
24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                     2
     J41TILKC - REDACTED

1             (In open court)

2             THE COURT:    So we're here because after several hours

3    the parties in this case have reached a settlement, and we are

4    about to put the terms on the record.

5             And as we discussed separately and before we got on

6    the record, the parties understand that even if the parties

7    cannot agree on a written document that states the terms of the

8    settlement, the oral statement of the settlement that we say

9    here will be binding on all of the parties and enforceable just

10   as if it were in writing.

11            And I did want to confirm that even though

12   Mrs. Ilkowitz, Jeniece Ilkowitz, is not here, Adam Ilkowitz

13   represents that he has the authority to settle on behalf of

14   both of them, both of the Ilkowitzes.

15            So at this point I will have the attorneys put on the

16   record the main terms of the agreement, whoever wants to start

17   first, and I will ask the other side -- I will ask all the

18   attorneys whether there's anything else that is missing.

19            MR. LEFF:    Thank you, your Honor, Richard Leff.

20            So the parties have agreed to resolve this matter in

21   its entirety for the total amount of          .   The plaintiffs,

22   Mr. and Mrs. Ilkowitz, will agree to release all of the

23   defendants in this matter.    There is no admission of liability

24   on behalf of the defendants, and the settlement is being made

25   as a business decision by the parties.


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
                                                                        3
     J41TILKC - REDACTED

1               The parties agree to the confidentiality of the terms

2    of the settlement and non-disclosure of the terms of the

3    settlement agreement.

4               The parties will agree to a non-disparagement clause.

5               The defendants will provide plaintiffs' counsel with a

6    written release and settlement agreement by this Friday,

7    April 5th, by the close of business, and the defendants further

8    agree that payment of the settlement will be provided to

9    plaintiff's counsel within 30 days of receipt of the executed

10   release and settlement agreement.     It needs to be executed by

11   Mr. and Ms. Ilkowitz.     Those signatures need to be notarized.

12   We will also need a copy of plaintiffs' counsel's W-9 and we

13   will be able to process the paperwork for settlement.    And the

14   defendants agree not to file a stipulation of dismissal until

15   after the plaintiffs have -- or excuse me, plaintiffs' counsel

16   has cashed the settlement agreement into their escrow account.

17              I believe those are the fundamental primary terms of

18   the settlement.

19              THE COURT:   Ms. Nitka?

20              MS. NITKA:   I believe it's mutual releases, not just

21   one way.

22              MR. LEFF:    That's correct.

23              THE COURT:   And mutual non-disparagement, of course,

24   as well.

25              MS. NITKA:   That's correct.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        4
     J41TILKC - REDACTED

1               THE COURT:   Anything else to add, Mr. Briem, on behalf

2    your client?

3               MR. BRIEM:   No, your Honor.    As stated by Mr. Leff, we

4    agree to those terms, although I think we're going to indicate

5    that Mr. Leff and my clients are not going to be releasing each

6    other, it's just going to be the defendants will release the

7    plaintiffs, the plaintiffs will release the defendants.

8               THE COURT:   Okay.    So now I am going to poll the

9    parties.

10              First, Mr. Ilkowitz, on your own behalf, do you

11   understand the terms of the settlement?

12              MR. ILKOWITZ:   Yes.

13              THE COURT:   Have you had a chance to discuss it with

14   your attorney today?

15              MR. ILKOWITZ:   Yes.

16              THE COURT:   Do you need any more time to discuss it

17   with your attorney?

18              MR. ILKOWITZ:   No.

19              THE COURT:   Are you agreeing to the settlement?

20              MR. ILKOWITZ:   Yes.

21              THE COURT:   And I know that you represented this to me

22   before, but you are also agreeing and accepting the terms of

23   the settlement on behalf of your wife, Mrs. Jeniece Ilkowitz?

24              MR. ILKOWITZ:   I conferred with her, and yes, I

25   represent her.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        5
     J41TILKC - REDACTED

1             THE COURT:    And you have full authority to enter into

2    a settlement on her behalf today?

3             MR. ILKOWITZ:    Yes.

4             THE COURT:    That's it for you, Mr. Ilkowitz.

5             I will do the same thing, I will start with

6    Mr. Durand, and then I will go to Ms. Zarfes, Ms. Carmody, and

7    Mr. Doherty.

8             Mr. Durand, do you understand the terms of the

9    settlement?

10            MR. DURAND:    Yes.

11            THE COURT:    Have you had a chance to discuss it with

12   your attorney?

13            MR. DURAND:    Yes.

14            THE COURT:    Do you need any more time discuss it with

15   your attorney?

16            MR. DURAND:    No.

17            THE COURT:    Are you agreeing to the settlement?

18            MR. DURAND:    Yes.

19            THE COURT:    Mr. Zarfes, the same questions.    Do you

20   understand the terms of the settlement?

21            MS. ZARFES:    Yes.

22            THE COURT:    Have you had a chance to discuss it with

23   your attorney?

24            MS. ZARFES:    Yes.

25            THE COURT:    Do you need more time to discuss it with


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       6
     J41TILKC - REDACTED

1    your attorney?

2             MS. ZARFES:    No.

3             THE COURT:    Are you agreeing to the settlement?

4             MS. ZARFES:    I agree.

5             THE COURT:    Ms. Carmody, do you understand the terms

6    of the settlement as to you individually?

7             MS. CARMODY:    Yes.

8             THE COURT:    Have you had a chance to discuss it with

9    your attorney?

10            MS. CARMODY:    Yes.

11            THE COURT:    Do you need more time to discuss it with

12   your attorney?

13            MS. CARMODY:    No, I do not.

14            THE COURT:    Are you agreeing to the settlement?

15            MS. CARMODY:    Yes.

16            THE COURT:    And you have authority to agree on behalf

17   of the corporate defendant, Houlihan Lawrence?

18            MS. CARMODY:    Yes, I do.

19            THE COURT:    So same answers to the questions, right?

20            MS. CARMODY:    Yes.

21            THE COURT:    You have authority to enter into the

22   settlement?

23            MS. CARMODY:    Yes.

24            THE COURT:    And Mr. Doherty, on behalf --

25            MR. BRIEM:    Your Honor, if I could be heard for one


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       7
     J41TILKC - REDACTED

1    moment.

2              THE COURT:   Yes.

3              MR. BRIEM:   To be clear, Ms. Carmody's authority to

4    speak behalf of Houlihan Lawrence in this particular case is

5    based upon specific conduct for today's settlement conference.

6              THE COURT:   Understood.   And you agree to that,

7    Ms. Carmody?

8              MS. CARMODY:   Yes.

9              THE COURT:   And Mr. Doherty, last but not least, do

10   you understand the terms of the settlement?

11             MR. DOHERTY:   Yes.

12             THE COURT:   Have you had a chance to discuss it with

13   your attorney?

14             MR. DOHERTY:   With the defense counsel, yes, we have.

15             THE COURT:   Do you need any more time to discuss with

16   defense counsel?

17             MR. DOHERTY:   No.

18             THE COURT:   Are you agreeing to the settlement?

19             MR. DOHERTY:   I'm not a party, but I am aware of the

20   terms, and yes, we conferred with counsel.

21             THE COURT:   As I said before, the oral statements here

22   are binding and enforceable.     Is there anything else anybody

23   would like to put on the record before I go into my final

24   remarks and send you off?      Anything?

25             MS. NITKA:   Thank you for your time, Judge.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      8
     J41TILKC - REDACTED

1             MR. LEFF:    Thank you, your Honor.

2             MR. BRIEM:   Yes, Judge, thank you.

3             THE COURT:   I was not fishing for that.   But as I told

4    you all five hours ago, more than five hours ago and in

5    separate session, I came to this settlement conference thinking

6    this case had already zero chance of settling.   The fact that

7    we are here now putting settlement terms on a record really

8    says something about all of you, not about me.

9             I wanted to thank you all for taking the time to sit

10   with me, to teach me about your case, to talk to me openly and

11   candidly about your views and about your positions and what you

12   felt needed to happen today.   I know that this was difficult.

13   And this goes especially for the non-lawyers in the room.   The

14   rest of us deal with litigation and lawsuits all the time every

15   day, but this was personal to you, and I wanted to acknowledge

16   that it's especially personal, I think, to the Ilkowitzes

17   because this is their home, they have been living there.    And I

18   think when it comes to issues relating to your home and your

19   family that there are deeply personal and emotional issues that

20   need to be addressed.

21            And I wanted to thank you, Mr. Ilkowitz, especially

22   for coming and speaking with me candidly and really letting me

23   know how you felt about everything.   I did listen, even if I

24   was beating you up, just like I was beating up everyone else,

25   but I understand that it's more personal to you because it's


                    SOUTHERN DISTRICT REPORTERS, P.C.
                              (212) 805-0300
                                                                        9
     J41TILKC - REDACTED

1    your home.   So I wanted to thank you all for being here all

2    afternoon and taking all this time and for your candor.

3             This case could not have settled today unless you all

4    were here to listen, to let go of some of your positions that

5    you held coming in here today.    And I hope that even though you

6    may not feel happy or comfortable with what happened today,

7    with the process today, that you get some closure, that the

8    process moved you to a better place, and that you can all move

9    on with your lives and with things that are much more important

10   to you than sitting in a courtroom on a lovely sunny afternoon.

11   This especially goes for the non-lawyers.      This is what we do.

12            Anything else?

13            MS. NITKA:    No, Judge, thank you very much.

14            MR. LEFF:    Thank you, your Honor.

15            THE COURT:    Thank you very much.    We are adjourned.

16            (Adjourned)

17

18

19

20

21

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
